Citation Nr: 1015080	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 
1968.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The RO originally adjudicated the Veteran's claim as 
entitlement to service connection for depression in the 
January 2005 rating decision.  Following the receipt of 
additional evidence, the RO readjudicated such issue as well 
as the issue of entitlement to service connection for PTSD in 
an October 2005 rating decision.  However, medical evidence 
of record reveals additional diagnoses of various acquired 
psychiatric disorders, to include anxiety and somatization 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the issue is recharacterized as shown on the first 
page of this decision and it is acknowledged that such 
description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Acting 
Veterans Law Judge in August 2009; a transcript of the 
hearing is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of a July 2009 private 
treatment record.  A waiver of agency of original 
jurisdiction (AOJ) consideration accompanied the submission 
of such evidence.  See 38 C.F.R. § 20.1304.  Therefore, the 
Board may properly consider the newly received evidence in 
the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although additional delay is regrettable, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

A remand is necessary in order to obtain outstanding VA 
treatment records.  In this regard, a July 2009 statement 
from the Veteran's treating private psychiatrist indicates 
that the Veteran received psychotherapy through VA.  VA has a 
duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  
Therefore, a remand is necessary in order to any outstanding 
VA treatment records relevant to the Veteran's acquired 
psychiatric disorder.

Likewise, a remand is necessary in order to afford the 
Veteran a VA examination so as to determine the nature and 
etiology of his acquired psychiatric disorder.  Post-service 
private treatment records reflect diagnoses of PTSD, 
depression with anxiety, major depression, and somatization 
disorder.  Additionally, the Veteran's private physician has 
indicated that such may be related to his military service.  

In this regard, the Veteran contends that he has an acquired 
psychiatric disorder as a result of remaining stateside while 
the remainder of his platoon was deployed to Vietnam.  
Specifically, he claims that only he and one other 
individual, who did not go to Vietnam, survived as the other 
250 members of his platoon were killed in Vietnam.  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of an acquired 
psychiatric disorder.  At the time of his July 1968 
separation examination, he denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, nervous and trouble of any sort.  Upon psychiatric 
evaluation, an immature personality was diagnosed.  The 
Veteran's service personnel records reflect that he was 
absent without leave for 25 days in October 1967.  Such also 
show that he was discharged under honorable conditions in 
August 1968 because of his immature personality and inability 
to adjust to the military.

In October 2004, Dr. Flores, the Veteran's private 
psychiatrist, indicated that the Veteran experienced anxiety, 
depression, and feelings of guilt as a result of his war 
experience in Vietnam where, out of 250 soldiers, only he and 
another service member survived.  In February 2005, Dr. 
Flores submitted a statement in which he indicated that the 
Veteran had been his patient for the prior 14 years and, over 
such time, he had battled alcohol addiction and PTSD as a 
result of his tour of duty in Vietnam.  Dr. Flores further 
indicated that the Veteran stopped alcohol use in 2001, but 
continued with his somatization disorder and anxiety 
symptoms.  The diagnoses were PTSD, depression with anxiety, 
and somatization disorder.  

In a December 2005 statement, Dr. Flores indicated that, in 
his February 2005 letter, he had erroneously referred to the 
Veteran having active duty in Vietnam.  Dr. Flores indicated 
that such came from the Veteran's revelation that he harbored 
severe feelings of guilt stemming from the fact that, after 
boot camp, his unit was sent to Vietnam, but for some reason 
he was not sent to Vietnam.  He further stated that the 
Veteran's unit was massacred in Vietnam and, as such, he went 
through a traumatic guilt experience.  Dr. Flores diagnosed 
PTSD, depression with anxiety, and somatization disorder and 
stated that all stemmed from his boot camp experiences.  In 
March 2008, Dr. Flores again indicated that the Veteran had 
PTSD and major depression as he experienced profound guilt as 
he survived while many members of his platoon were killed in 
action.  In July 2009, Dr. Flores reported that the Veteran 
continued to experience distress and anxiety due to service-
related PTSD.  He also stated that the PTSD had been 
accompanied by a history of major depression and past history 
of alcohol abuse.

Therefore, as there is an indication that the Veteran's 
acquired psychiatric disorders may be related to his military 
service, the Veteran should be afforded a VA evaluation to 
determine the nature and etiology of such disorders, to 
include whether such are related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment 
records relevant to the Veteran's acquired 
psychiatric disorder.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
nature and etiology of his acquired 
psychiatric disorder, to include PTSD.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination, the receipt of which 
should be acknowledged in the examination 
report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, 
depression with anxiety, major depression, 
and somatization disorder according to the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  
If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of his 
claimed disorder and the continuity of 
symptomatology.  

The rationale for any opinion offered 
should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


